Case 8:21-cv-00955-JLS-KES Document 59 Filed 09/07/21 Page 1 of 4 Page ID #:316



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10                                   SOUTHERN DIVISION
 11
 12   S.G., an individual,                     CASE NO. 8:21-cv-00955-JLS (KESx)
 13                      Plaintiff,
                                               ORDER GRANTING PARTIAL
 14         v.                                 STIPULATION TO
                                               MODIFY PROTECTIVE ORDER
 15   VAGABOND INN CORPORATION;
      CHOICE HOTELS INTERNATIONAL,
 16   INC.; WYNDHAM HOTELS AND
      RESORTS, INC. AND G6
 17   HOSPITAITY LLC,
 18                      Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:21-cv-00955-JLS-KES Document 59 Filed 09/07/21 Page 2 of 4 Page ID #:317



  1                                            ORDER
  2          For good cause shown, the Court GRANTS plaintiff S.G. and defendant G6
  3   Hospitality LLC’s (“GG”) Partial Stipulation to Modify Protective Order (Dkt. 57.).
  4   The Court therefore orders as follows:
  5          1.     Immediately upon filing the stipulation, Plaintiff shall provide G6 with
  6   (1) Plaintiff’s full name, maiden name, alias names used at any time, and date of birth
  7   (“Plaintiff’s True Identity”); and (2) the full name(s) of Plaintiff’s alleged
  8   trafficker(s), maiden names, aliases used at any time, and date(s) of birth
  9   (“Traffickers’ True Identity”), and the corresponding information for the affiliates of
 10   any alleged traffickers.
 11          2.     Notwithstanding anything in the stipulation, G6 expressly reserves its
 12   right to request from Plaintiff during the course of discovery any other information
 13   that is related to Plaintiff’s identity or that of her alleged trafficker(s), such as, but not
 14   limited to, any medical, educational, financial, employment, or other information.
 15   Relatedly, Plaintiff agrees that nothing in this stipulation relieves Plaintiff of the
 16   obligation to produce any discoverable documents or information that Plaintiff would
 17   otherwise be required to produce in the normal course of discovery. The protections
 18   conferred by this stipulation do not cover information that is in the public domain or
 19   becomes part of the public domain through trial or otherwise.
 20          3.     Plaintiff and G6 dispute whether Plaintiff’s use of a pseudonym is
 21   appropriate at trial (in documents or otherwise) and agree to raise/revisit the issue at
 22   the time of trial, if necessary.
 23          4.     G6 shall generally keep Plaintiff’s True Identity confidential during and
 24   after the conclusion of this matter. Notwithstanding the foregoing, G6 may disclose
 25   Plaintiff's True Identity to the following:
 26                 a.     The parties to this litigation who have agreed to the terms of this
 27   stipulation, including any employees, agents, and representatives of the parties as
 28   needed to litigate any claims or defenses;

                                                    -3-
Case 8:21-cv-00955-JLS-KES Document 59 Filed 09/07/21 Page 3 of 4 Page ID #:318



  1                  b.   Counsel for the parties who have agreed to this stipulation,
  2   including any employees, agents, and representatives of counsel as needed to litigate
  3   any claims or defenses;
  4                  c.   The Court, court personnel, and members of the jury;
  5                  d.   Court reporters, recorders, and videographers engaged for
  6   depositions;
  7                  e.   Any mediator appointed by the Court or jointly selected by the
  8   parties;
  9                  f.   Any expert witness, outside consultant, or investigator retained
 10   specifically in connection with this litigation;
 11                  g.   Any potential, anticipated, or actual fact witness, and their
 12   respective counsel, as needed to litigate any claims or defenses, subject to paragraph
 13   5 herein;
 14                  h.   Any custodian of records, but only to the extent that Plaintiff's
 15   True Identity will assist the custodian in obtaining, producing, and/or authenticating
 16   records;
 17                  i.   E-discovery vendors and other independent providers of
 18   document production or other litigation services retained or employed specifically in
 19   connection with this litigation;
 20                  j.   Government agencies and agency personnel, but only to the extent
 21   that the disclosure of Plaintiff’s True Identity is necessary to litigate any claims or
 22   defenses or to comply with any legal obligations or requirements;
 23                  k.   Insurers, insurance advisors, and indemnitors for any of the
 24   parties;
 25                  l.   Persons to whom disclosure is compelled by law, including (but
 26   not limited to) by subpoena, warrant, or court order; and
 27                  m.   Other persons or entities as needed to litigate any claims or
 28   defense upon Plaintiff’s consent, which consent shall not be unreasonably withheld.

                                                 -4-
Case 8:21-cv-00955-JLS-KES Document 59 Filed 09/07/21 Page 4 of 4 Page ID #:319



  1         5.     Plaintiff and G6 presently dispute whether and to what extent G6 may
  2   disclose Plaintiff’s True Identity to Plaintiff’s alleged trafficker(s) and their known
  3   affiliates. Plaintiff and G6 agree that, to resolve this dispute, Plaintiff will file a
  4   motion seeking such protections no later than 30 days after the Parties’ Rule 26(f)
  5   conference. Until the motion is ruled upon by the Court, G6 agrees not to disclose
  6   Plaintiff’s True Identity to Plaintiff’s alleged trafficker(s) or any of their known
  7   affiliates. To ensure G6 can reasonably comply with this paragraph, Plaintiff will
  8   disclose all such individuals to G6 upon the filing of the stipulation with the Court.
  9         6.     Nothing in this stipulation authorizes the filing of protected information
 10   under seal. Thus, a party that desires to file a document under seal must file an
 11   application for leave in accordance with the Local Rules for the United States District
 12   Court for the Southern District of California.
 13         7.     Plaintiff and G6 agree to redact Plaintiff’s True Identity and any
 14   personally identifying information (e.g., social security number, address, medical
 15   records number, etc.) in any public filings.
 16         8.     Plaintiff and G6 will comply with the good faith meet-and-confer
 17   requirement in Fed. R. Civ. P. 37(a)(1) prior to seeking judicial intervention if there
 18   are any disputes relating to the stipulation.
 19
 20   Dated: September 07, 2021
 21
 22
                                              _____________________________
 23
                                              HON. JOSEPHINE L. STATON
 24                                           UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28

                                                 -5-
